DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13 and 17 have been amended as per Applicant’s amendment filed on January 18, 2022.  Claims 1-12, 18, and 19 have been canceled.  Claim 31 is newly added.  Claims 13-17 and 20-31 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claim Interpretation
Claim 31 is interpreted in accordance with ¶ [0075] of Applicant’s Specification which recites:  
“It should be noted that the first coupling capacitor CP1, the second coupling capacitor CP2, and the third coupling capacitor Cc are not specifically manufactured capacitive components, but are generated by the coupling of the corresponding cable and the grounded terminal. The first line resistor RP1 and the 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 17, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 103400547, Published November 20, 2013, English translation of Description attached) in view of Wu (US 2017/0206839 A1, Published July 20, 2017) and Cheng (US 2019/0237006 A1, Filed December 18, 2018).
As to claim 13, Guo discloses a display panel, comprising a plurality of display driving circuits and an array substrate (Guo does not expressly disclose display driving circuits and an array substrate.  However, Guo at Page 1, Technical Field Paragraph does disclose active matrix organic light emitting diode (AMOLED) electronic display which implicates an array substrate and display driving circuits.  Therefore, it would be obvious to a person of ordinary skill to provide an array substrate and display driving circuits for the well-known purpose of producing an image observable to a viewer), 
wherein the display driving circuit comprises a compensation circuit and at least one pixel circuit electrically connected to the compensation circuit (Guo at Figs. 1-2, the rd ¶ discloses “The peripheral driving circuit includes a CCVS and a function module.”  Page 5, ¶s 5-6);
the pixel circuit is configured to receive a data compensation signal and control a current magnitude of a driving current flowing through a light-emitting element according to the data compensation signal, so as to apply an operating voltage to a first terminal of the light-emitting element (Guo at Figs 1-2, Vout is a data compensation signal that is received by the pixel circuit); and 
the compensation circuit is configured to receive the operating voltage and a data voltage (Guo at Figs. 1-2, Vin’ is the operating voltage from anode of OLED, and Vin is the input data voltage), and 
adjust the data compensation signal according to a difference between the operating voltage and the data voltage (Guo at Figs. 1-2.  Page 5, 4th ¶ discloses “The voltage difference between the output voltage V IN ′ of the flow control voltage source and the input data voltage V IN forms a flow control voltage source output current I ERROR on the first output terminal of the flow control voltage source.”).
Guo does not expressly disclose the array substrate comprises a pixel array region, and the pixel array region comprises a plurality of sub-pixels arranged in an array; and pixel circuits of the plurality of display driving circuits are respectively provided in the plurality of sub-pixels in the pixel array region of the array substrate, and compensation circuits of the display driving circuits are outside the pixel array region.
However, Wu does disclose the array substrate comprises a pixel array region, and the pixel array region comprises a plurality of sub-pixels arranged in an array; and 
compensation circuits of the display driving circuits are outside the pixel array region (Wu at Fig. 7, external compensation circuits 711; ¶ [0107]-[0108]).
Guo discloses a base OLED display device upon which the claimed invention is an improvement.  Wu discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Wu to that of Guo for the predictable result of facilitating the increase in the aperture ratio of the sub-pixel 722, and also the fabrication of an display panel with a high PPI (Wu at ¶ [0108]).
The combination does not disclose the plurality of sub-pixels are arranged in a plurality of rows and a plurality of columns, pixel circuits in each column of sub-pixels are connected to one compensation circuit, and compensation circuits corresponding to the plurality of columns of sub-pixels are integrated into one circuit.
However, Cheng does disclose the plurality of sub-pixels are arranged in a plurality of rows and a plurality of columns, pixel circuits in each column of sub-pixels are connected to one compensation circuit, and compensation circuits corresponding to the plurality of columns of sub-pixels are integrated into one circuit (Cheng at Fig. 1, threshold voltage compensation circuit 112; ¶ [0028] discloses “The threshold voltage compensation circuit 112 is disposed on the periphery region SA of the display panel 
so as to allow a pixel circuit in each of the plurality of sub-pixels to be connected to one compensation circuit (Cheng at Fig. 1, in particular, threshold voltage compensation circuit 112. MPEP 2144.04(V) establishes that making integral or separable is obvious.  Therefore, it would be obvious to a person of ordinary skill to integrate the threshold voltage integration circuits 112 into one integrated circuit (IC) for the well-known purposes of reducing manufacturing cost or reducing the space of the periphery region SA).1
The combination of Guo and Wu discloses a base OLED display device upon which the claimed invention is an improvement.  Cheng discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Guo and Wu the teachings of Cheng for the predictable result of compensating the threshold voltages of the driving transistors in the respective pixel columns based on the compensated display data, so as to effectively facilitate the display uniformity of the display panel (Cheng at ¶ [0044]).
As to claim 14, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13, further comprising a plurality of first transmitting lines and a plurality of second transmitting lines, wherein each of the plurality of display driving circuits corresponds to one first transmitting line and one second transmitting line, the first transmitting line is connected between a pixel circuit and a compensation circuit of 
the second transmitting line is connected between the pixel circuit and the compensation circuit of the corresponding display driving circuit so as to transmit the operating voltage (Guo at Fig. 1-2, line represented by Rp2 and Cp2).
As to claim 16, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13.
Guo discloses that the compensation circuit is electrically connected to the data driving circuit (Guo at Figs. 1-2, data voltage VIN, which ostensibly originates from a data driver, is electrically connected peripheral driving circuit at CCVS/CCCS).
Cheng does disclose a data driving circuit (Cheng at Fig. 1, data driver 130).
Cheng also discloses that the array substrate further comprises a peripheral region outside the pixel array region (Cheng at Fig. 1, periphery region SA), and the compensation circuit is provided in the peripheral region (Cheng at ¶ [0028] discloses “The threshold voltage compensation circuit 112 is disposed on the periphery region SA of the display panel 100.”).
The combination of Guo and Wu discloses a base OLED display device upon which the claimed invention is an improvement.  Cheng discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Guo and Wu the teachings of Cheng for the predictable result of compensating the threshold voltages of the driving transistors in 
As to claim 17, Guo disclose a display device, comprising a display panel (Guo at Page 1, Technical Filed section discloses an electronic display),
wherein the display panel comprises a plurality of display driving circuits and an array substrate (Guo does not expressly disclose display driving circuits and an array substrate.  However, Guo at Page 1, Technical Field Paragraph does disclose active matrix organic light emitting diode (AMOLED) electronic display which implicates an array substrate and display driving circuits.  Therefore, it would be obvious to a person of ordinary skill to provide an array substrate and display driving circuits for the well-known purpose of producing an image observable to a viewer); 
the display driving circuit comprises a compensation circuit and at least one pixel circuit electrically connected to the compensation circuit (Guo at Figs. 1-2, the peripheral driving circuit, which includes CCVS/CCCS and the function module, is analogous to a compensation circuit.  Page 5; 3rd ¶ discloses “The peripheral driving circuit includes a CCVS and a function module.”  Page 5, ¶s 5-6);
the pixel circuit is configured to receive a data compensation signal and control a current magnitude of a driving current flowing through a light-emitting element according to the data compensation signal, so as to apply an operating voltage to a first terminal of the light-emitting element (Guo at Figs 1-2, Vout is a data compensation signal that is received by the pixel circuit);

adjust the data compensation signal according to a difference between the operating voltage and the data voltage (Guo at Figs. 1-2.  Page 5, 4th ¶ discloses “The voltage difference between the output voltage V IN ′ of the flow control voltage source and the input data voltage V IN forms a flow control voltage source output current I ERROR on the first output terminal of the flow control voltage source.”).
Guo does not expressly disclose the array substrate comprises a pixel array region, and the pixel array region comprises a plurality of sub-pixels arranged in an array; pixel circuits of the plurality of display driving circuits are respectively provided in the plurality of sub-pixels in the pixel array region of the array substrate, and compensation circuits of the display driving circuits are outside the pixel array region; 
However, Wu does disclose the array substrate comprises a pixel array region, and the pixel array region comprises a plurality of sub-pixels arranged in an array; pixel circuits of the plurality of display driving circuits are respectively provided in the plurality of sub-pixels in the pixel array region of the array substrate (Wu at Fig. 7, in particular), and 
compensation circuits of the display driving circuits are outside the pixel array region (Wu at Fig. 7, external compensation circuits 711; ¶ [0107]-[0108]).
Guo discloses a base OLED display device upon which the claimed invention is an improvement.  Wu discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious 
The combination does not disclose the plurality of sub-pixels are arranged in a plurality of rows and a plurality of columns, pixel circuits in each column of sub-pixels are connected to one compensation circuit, and compensation circuits corresponding to the plurality of columns of sub-pixels are integrated into one circuit.
However, Cheng does disclose the plurality of sub-pixels are arranged in a plurality of rows and a plurality of columns, pixel circuits in each column of sub-pixels are connected to one compensation circuit, and compensation circuits corresponding to the plurality of columns of sub-pixels are integrated into one circuit (Cheng at Fig. 1, threshold voltage compensation circuit 112; ¶ [0028] discloses “The threshold voltage compensation circuit 112 is disposed on the periphery region SA of the display panel 100. In addition, the threshold voltage detection circuit 112 is disposed in correspondence with the corresponding pixel column 120.”),
so as to allow a pixel circuit in each of the plurality of sub-pixels to be connected to one compensation circuit (Cheng at Fig. 1, in particular, threshold voltage compensation circuit 112. MPEP 2144.04(V) establishes that making integral or separable is obvious.  Therefore, it would be obvious to a person of ordinary skill to integrate the threshold voltage integration circuits 112 into one integrated circuit (IC) for 2
The combination of Guo and Wu discloses a base OLED display device upon which the claimed invention is an improvement.  Cheng discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Guo and Wu the teachings of Cheng for the predictable result of compensating the threshold voltages of the driving transistors in the respective pixel columns based on the compensated display data, so as to effectively facilitate the display uniformity of the display panel (Cheng at ¶ [0044]).
As to claim 20. the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13, wherein the pixel circuit comprises 
a driving circuit (Guo at Figs. 1-2, transistor MD), 
a data writing circuit (Guo at Figs. 1-2, transistor MS1), 
a storage circuit (Guo at Figs. 1-2, storage capacitor Cs), and 
a detection circuit (Guo at Figs. 1-2, peripheral driving circuit including flow control voltage/current source CCVS/CCCS and function module);
the driving circuit comprises a control terminal and a first terminal, and is configured to control the current magnitude of the driving current according to the data compensation signal (Guo at Figs. 1-2, Vout’ is analogous to a data compensation signal), and the first terminal of the driving circuit is connected to the first terminal of the light-emitting element (Guo at Figs. 1-2, node between transistor MD and OLED anode);

the storage circuit is connected to the control terminal of the driving circuit, and is configured to store the data compensation signal (Guo at Figs. 1-2, storage capacitor Cs is connected to gate of transistor MD); and
the detection circuit is connected to the first terminal of the light-emitting element, and is configured to transmit the operating voltage to the compensation circuit in response to the scanning signal (Guo at Figs. 1-2, OLED anode is connected to the peripheral driving circuit).
As to claim 21, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13, wherein the compensation circuit comprises a comparison circuit and an integration circuit (Guo at Fig. 2, CCVS/CCCS is a comparator circuit and the function module is an op-amp integrator circuit;
the comparison circuit comprises an output terminal, and is configured to generate a feedback signal according to the difference between the operating voltage and the data voltage (Guo at Figs. 1-2, SOUT); and
the integration circuit is connected to the output terminal of the comparison circuit, and is configured to perform an integration calculation on the feedback signal and generate the data compensation signal (Guo at Figs. 1-2, VOUT).
As to claim 22, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 20, wherein the driving circuit comprises a first transistor, a 
As to claim 23, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 20, wherein the data writing circuit comprises a second transistor, a gate electrode of the second transistor is connected to a scanning line to receive the scanning signal, a first electrode of the second transistor is connected to the compensation circuit to receive the data compensation signal, and a second electrode of the second transistor is connected to the control terminal of the driving circuit (Guo at Fig. 2, gate, drain, and source of transistor MS1).
As to claim 24, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 20, wherein the storage circuit comprises a first capacitor, a first electrode of the first capacitor is connected to a first voltage terminal, and a second electrode of the first capacitor is connected to the control terminal of the driving circuit (Guo at Figs. 1-2, storage capacitor Cs is connected between VDD and gate of transistor MD).
As to claim 25, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 20, wherein the detection circuit comprises a third transistor, a gate electrode of the third transistor is connected to a scanning line to receive the scanning signal, a first electrode of the third transistor is connected to the first terminal of the light- emitting element, and a second electrode of the third transistor is connected 
As to claim 26, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 21, wherein the comparison circuit comprises a first operational amplifier and a feedback resistor (Guo at Fig. 2, op-amp and resistor Rfb);
the first operational amplifier comprises a first input terminal, a second input terminal, and an output terminal, the first input terminal of the first operational amplifier is connected to a data line to receive the data voltage (Guo at Figs. 1-2, data voltage VIN is connected to the positive input terminal of comparator), 
the second input terminal of the first operational amplifier is connected to the pixel circuit to receive the operating voltage (Guo at Figs. 1-2, negative terminal of comparator is connected to transistor MS2), and 
the output terminal of the first operational amplifier serves as the output terminal of the comparison circuit and is connected to the integration circuit (Guo at Figs 1-2, SOUT); and 
a first terminal of the feedback resistor is connected to the second input terminal of the first operational amplifier, and a second terminal of the feedback resistor is connected to the first input terminal of the first operational amplifier (Guo at Fig. 2, Rfb).
As to claim 27, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 26, wherein the feedback signal is expressed as:
Vib = If x Rfb x G1,
wherein Vfb represents the feedback signal, If represents a current generated between the pixel circuit and the comparison circuit due to the difference between the 
As to claim 28, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 21, wherein the integration circuit comprises a second operational amplifier (Guo at Fig. 2, op-amp of the function module), 
a first resistor, a second resistor, and a second capacitor (Guo at Fig. 2, shows resistors in the positive and negative terminals, and feedback capacitor between the output and input);
the second operational amplifier comprises a first input terminal, a second input terminal, and an output terminal, the first input terminal of the second operational amplifier is connected to a first terminal of the second resistor (Guo at Fig. 2, connection between ground, resistor, and positive input terminal of the op-amp), 
the second input terminal of the second operational amplifier is connected to a first terminal of the first resistor (Guo at Fig. 2, resistor connected to negative input terminal of the op-amp), and 
the output terminal of the second operational amplifier is connected to the pixel circuit to output the data compensation signal (Guo at Figs. 1-2, VOUT);
a second terminal of the first resistor is connected to the output terminal of the comparison circuit (Guo at Fig. 2, SOUT);
a second terminal of the second resistor is connected to a second voltage terminal (Guo at Fig. 2, second terminal of resistor connected to positive input terminal of op-amp is connected to ground); and

As to claim 29, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 28, wherein the data compensation signal is expressed as:

    PNG
    media_image1.png
    72
    385
    media_image1.png
    Greyscale

wherein Vout(t2) represents a data compensation signal at time t2, Vout(td) represents a data compensation signal at time tl, Ri represents a resistance value of the first resistor, C represents a capacitance value of the second capacitor, and Vfb represents the feedback signal (Guo at Fig. 2, the topology of Fig. 2 is identical to the topology presented in Applicant’s Drawings at Fig. 6.  Therefore, it necessarily follows that VOUT in Fig. 2 of Guo is expressed according the equation recited in claim 11).
As to claim 30, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13, wherein the compensation circuit is further configured to receive the operating voltage and the data voltage and adjust the data compensation signal according to the difference between the operating voltage and the data voltage, so as to allow the operating voltage to be equal to the data voltage (Guo at Figs. 1-2). 
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Wu, and Cheng as applied to claim 13 above, and in further view of Park (US 2018/0151636 A1, Published May 31, 2018).
As to claim 15, the combination of Guo, Wu, and Cheng discloses the display panel according to claim 13.
While Guo strongly implies a data driving circuit (Guo at Figs. 1-2, data voltage VIN), the combination does not expressly disclose a data driving circuit, wherein the compensation circuit is provided in the data driving circuit.
However, Park does disclose a data driving circuit, wherein the compensation circuit is provided in the data driving circuit (Park at ¶ [0057] discloses “The compensation circuit for generating a compensation signal (or a compensation voltage) based on the sensing result may be implemented inside the data driver, inside the timing controller, or as a separate circuit.”).
The combination of Guo, Wu, and Cheng discloses a base OLED display device upon which the claimed invention is an improvement.  Park discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Guo, Wu, and Cheng the teachings of Park for the predictable result of implementing the compensation circuit inside the data driver or inside the timing controller (Park at ¶ [0057]).
As to claim 31, the combination of Guo, Wu, an Cheng discloses the display panel according to claim 28, wherein the integration circuit further comprises a third capacitor, a first electrode of the third capacitor is connected to the second terminal of the first resistor, and a second electrode of the third capacitor is connected to the second voltage terminal (Guo at Figs 1-2, the line connecting CCVS/CCCS to peripheral 

Response to Arguments
Applicant’s arguments with respect to claims 13-17 and 20-30 have been considered but they are not persuasive.
Applicant contends that the combination of prior art references cited in the rejection of claims above do not disclose the amended subject matter of “so as to allow a pixel circuit in each of the plurality of sub-pixels to be connected to one compensation circuit” (Applicant’s Response (AR) at pp 8-20).  Examiner respectfully disagrees for the reasons cited above in the substantive rejection of claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/24/2022








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Wu at Fig. 7, in particular.
        2 See also Wu at Fig. 7, in particular.